Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  161967                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  LAKISHA JOHNSON, Guardian of GREGORY                                                                 Elizabeth M. Welch,
  CARL GRAHAM, III,                                                                                                  Justices
            Plaintiff-Appellee,
  v                                                                SC: 161967
                                                                   COA: 346734
                                                                   Wayne CC: 16-017095-NI
  DONTAE D. JACKSON and STEPHANIE J. HALL,
            Defendants,
  and
  EVEREST NATIONAL INSURANCE COMPANY,
           Defendant/Cross-Defendant-Appellant,
  and
  USAA CASUALTY INSURANCE COMPANY,
           Defendant/Cross-Defendant-Appellee,
  and
  TITAN INSURANCE COMPANY,
            Defendant/Cross-Plaintiff-Appellee.

  ___________________________________________/

        On order of the Court, the application for leave to appeal the June 18, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., did not participate because of her prior involvement in this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2021
           a0524
                                                                              Clerk